DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 the limitation “each chamber” at lines 2-3, should be “each combustion chamber”; the limitation “the chamber” at lines 4-5 should be “each combustion chamber”; the limitation “the enclosure” at line 6 should be “the combustion enclosure”; the limitation “exhaust gas discharge means” at line 7 should be “the exhaust gas discharge means”; “the assembly of chamber” should be “the assembly of combustion chambers”; the first sub-assembly” at line 10 should be “the first sub-assembly of chambers”; the limitation “the assembly” at line 15 should be “the assembly of combustion chambers”; the limitation “each first series” should be “each first identical series”; the limitation “first group” should be “the first group of directly consecutive first ignition chambers”; the limitation “the control device” at line 24 should be “the device”; the limitation “the second sub-assembly” should be “the second sub-assembly of chambers”. The Applicant should consistently refer to all claimed elements to avoid confusion. Appropriate correction is required.
Regarding claim 3, the limitation “each second series” should be “each of the second identical series”

Regarding claim 7, the limitation “them” is objected to where the limitation should be replaced with the noun to which it refers. The limitation “each chamber” should be “each combustion chamber”. The limitation “a central axis of the chamber” is objected to because claim 1 recites a central axis of the module and refers to the axis as the central axis subsequently. The introduction of a second central axis introduces ambiguities. Additionally, each combustion chamber has a central axis. The limitation should be referred to as “a respective chamber axis” or the like. Subsequent recitations to the limitation should be corrected as well. The limitation “a different volume from that of the second chambers” should be “a different volume from that of the combustion enclosures of the second chambers”. 
Regarding claim 8, the limitation “a different fuel from that supplying the second” should be “a first fuel different from a second fuel supplied to the second”. 
Regarding claim 11, the limitation “a method for controlling a module for an aircraft turbomachine” should be “a method for controlling the module for the aircraft turbomachine”. The limitation “first series” should be “first identical series”. The limitation “the first group of the first ignition chambers” should be the first group of directly consecutive first ignition chambers”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, the limitation “a number N1 of first chambers diametrically opposite two by two” renders the claims indefinite because its unclear what is diametrically opposite to what. The limitation is used at least three separate times in the claim. Furthermore, the limitation “N2 and N3 corresponding to positive integers respectively higher than or equal to one and three” in combination with the limitation “the number N1 corresponding to a positive integer higher than or equal to six” renders the claim indefinite because its unclear how N2 and N3 can be greater than N1. The scope of the claims recites N2 and N3 can be for example 12 and N1 can be six where a limitation relating the number of each chambers should be in regard to N1. The limitation “a number N3 of first chambers” renders the claim indefinite because its unclear whether this is a subset of the number N1 of first chambers or a different set. The limitation “a given sense” renders the claim indefinite its unclear exactly what “a given sense” is. The limitation appears to be non-idiomatic American English. The limitation “a first ignition chamber or a first group of directly consecutive first ignition chambers located at one of both circumferential ends of the series is defined” renders the claim indefinite because 1) the circumferential ends of the series lacks antecedent basis 2) it is unclear what series is being referred to and how many, 3) its unclear what the limitation “is defined” is referring to; 4) its unclear whether the first ignition chamber and the first group of directly 
	Regarding claim 2, the limitation “an assembly of chambers” renders the claim indefinite because its unclear whether this is the same as that in claim 1, line 8 or not. If the limitation is the same, the limitation is objected to for the same reasons identified above. The limitation “are preferably evenly distributed” and “preferably arranged alternatively” render the claim indefinite because its unclear whether the limitation is being recited or not. 

Regarding claim 4, the limitation “all the second ignition chambers diametrically opposite two by two” renders the claim indefinite because its unclear what ignition 
	Regarding claim 5, claim 5 contains the same recitations as claim 4 and raise the same issues. Furthermore “with a delay relative to the first ignition chamber” renders the claim indefinite because its unclear whether this is referring to the combustion cycle of the first ignition chamber or somehow a physical delay between the structure. 
	Regarding claim 7, the limitation “the combustion chambers” renders the claim indefinite because its unclear which of the combustion chambers are being recited. The limitation “preferably several of them” renders the claim indefinite because its unclear whether the limitation is being recited or not. The limitation “the central axes of the chambers being preferentially parallel to each other” renders the claim indefinite because its unclear whether the limitation is being recited or not. The limitation “the combustion enclosures of the first chambers have a different volume from that of the second chambers, preferably by having different lengths and/or diameters” renders the claim indefinite because its unclear whether the recitation is being claimed or not. Further regarding claim 7, it is unclear how the central axis of the chamber can have a tilt relative to the central axis of the module and be simultaneously parallel to each other since the combustors are arranged about a circumference of the module, the axes being tilted would prohibit the axes from being parallel to each other.

	Regarding claim 9, the limitation “preferentially” renders the claim indefinite because its unclear whether the limitation is being recited or not.
	Regarding claim 11, the limitation “the combustion cycles of all the first ignition chambers are simultaneously initiated” renders the claim indefinite because its unclear how the apparatus have a control device configured to initiate the combustion cycles simultaneously of the diametrically opposite two by two first ignition chambers can now do all of the first ignition chambers simultaneously without regard to the diametrically opposite positioning. The limitation “following the initiation of a combustion cycle on the first ignition chamber/the first group of the first ignition chambers” renders the claim indefinite because: 1) its unclear which combustion cycle is being referred to; 2) which ignition chamber(s) is being referred to. The limitation “at one of both circumferential ends of the series” raises the same issues discussed in claim 1 above. The limitation “initiating a combustion cycle on the directly consecutive first chamber/the second group of directly consecutive first chambers along said given sense” renders the claim indefinite for the reasons discussed above including 1) its unclear which combustion cycle is being referred to, 2) its unclear how many chambers are being claimed, 3) its unclear what the given sense means. The limitation “exhaust gases” renders the claim indefinite because its unclear whether this is the same or different exhaust gases previously claimed. The limitation “the first ignition chamber/the first group of first ignition chambers, and so forth up to the first chamber/the group of first chambers located at the other of both circumferential ends of the series” renders the claim 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. 
	Claims dependent thereon are rejected for the same reasons. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Here, the limitations “compressed gas intake means for taking in compressed gas”; “exhaust gas discharge means for discharging exhaust gas”; and “device for controlling the gas intake means and the exhaust gas discharge means” all invoke 112f. The last recitation being a generic place holder. 
	The specification provides for a spherical plug 32a, see para. [0064], and spherical plug 32b, see para. [0068], as forming the means for compressed gas intake and exhaust gas discharge respectively. Additionally, the device is disclosed as a FADEC, see para. [0064]. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leyko US 2018/0010517 in view of Benians US 2004/0154306.
Regarding claim 1, as best understood, Leyko discloses a constant volume combustion module, see title, for an aircraft turbomachine, see abstract, comprising an assembly of combustion chambers, see fig. 6, element 12, distributed about a central axis, the centerline A, each chamber being of the constant volume combustion type, see para. [0047], and comprising a compressed gas intake means 12 for taking in compressed gas into a combustion enclosure, the space within 12, as well as an exhaust gas discharge means 30 for discharging the exhaust gas outside the enclosure, the module also comprising a device for controlling the gas intake means and the exhaust gas discharge means, see para. [0007], wherein the assembly of combustion see fig. 10, 12A-F; para. [0048], wherein the first subassembly comprises a number N1 of first chambers diametrically opposite two by two and evenly distributed about the central axis, see para. [0075], of the module, the number N1 corresponding to a positive integer higher than or equal to six, fig. 10 shows 6 combustors, the first chambers being distributed within a number 2*N2 of first identical series, each comprising a number of N3 of first chambers succeeding each other along the circumferential axis, i.e. a given sense; the numbers N2 and N3 corresponding to positive integers respectively higher than or equal to one and three, see fig. 10, 2 identical series comprising 3 combustors each, and within each first series, a first ignition chamber 12A, 12F, located at one of the circumferential ends of the series is defined, the first ignition chamber connected to the first directly consecutive chamber 12D, 12B, along the circumferential direction so as to supply that combustor with exhaust gases from the first combustor, then to the third chamber 12C, 12E and the back to the first combustor 12F, 12A. Leyko does not disclose the control device is configured such that for all the first ignition chambers, the combustion cycles are simultaneously initiated, and wherein the second sub-assembly comprises a number n’1 of second chambers diametrically opposite two by two, the number N’1 corresponding to a positive integer higher than or equal to four. Leyko does teach that the combustor should be fired successively to smooth out the pulsation phenomena, see para. [0008]. Additionally Leyko does teach that two opposed chambers will be on the same cycle phase. See para. [0059]. 
Benions teaches a similar combustion configuration where the combustors are connected to each other. See fig. 9. Benions does teach the valve timing is arranged  See para. [0061]. Benions also teaches that the firing is controlled by a control device. See para. [0033]. 
It would have been obvious to an ordinary skilled worker to provide a control such that the diametrically opposite combustion chamber of the identical series of Leyko are configured to fire simultaneously, as taught by Benions, in order to preserve axial balancing. 
Leyko, in view of Benions, does not teach a second sub-assembly of chambers as claimed; However, in the embodiment of fig. 6, Leyko states that the combustion module may have a greater number of chambers 12, where a number like 10 combustors can be implemented. See para. [0048]; see para. [0077]. 
It would have been obvious to an ordinary skilled worker to provide a greater number of groups, such that 10 combustors disclosed in fig. 6 are implemented into fig. 10 of Leyko, since Leyko contemplates the inclusion of a greater number of combustors. Id. When in the configuration of fig. 10, Leyko discloses a two series of first chambers each having three combustors and one series of four combustors, i.e. second combustors. 
Regarding claim 2, Leyko, in view of Benions, discloses all elements, except for the number N’1 is identical to the number N1 of first chambers, wherein the second chambers are evenly distributed about the central axis of the module, and wherein the first and second chambers form the assembly of combustion chambers. Rather Leyko, in view of Benions, as discussed about discloses N’1 = 4, N1 = 6. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). n order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017). See also In re Van Os, 844 F.3d 1359,1361,121 USPQ2d 1209, 1211 (Fed. Cir. 2017 ("Absent some articulated rationale, a finding that a combination of prior art would have been ‘common sense’ or ‘intuitive’ is no different than merely stating the combination ‘would have been obvious.’"); Arendi S.A.R.L. v. Apple Inc., 832 F.3d 1355, 1362, 119 USPQ2d 1822 (Fed. Cir. 2016). Here, Leyko teaches that the number of combustors can be varied to be greater than shown in fig. 10. See para. [0077]. Leyko discloses the multiplication of the number of combustion chambers raises the problem of the ignition means intended to cause combustion in these chambers. See para. [0061]. Leyko further teaches a number of chambers should be inversely proportional to the cycles of the chambers. Benions also teaches that the number of combustion chambers may be varied. See para. [0059]. Thus it would appear that an increase in the number of combustors N’1 to equal 6 would be an obvious optimization of ranges over the prior art since the increase of combustors is contemplated in the prior art and that such an increase would merely provide more combustion gases. 
See para. [0077]. Thus, an ordinary skilled worker would have found having 4 sets of 3 combustors evenly distributed about the combustor to be an obvious configuration contemplated by the prior art. Furthermore, as discussed in claim 1, Benions teaches that the diametrically opposite combustors should be fired simultaneously and Leyko teaches that the loads on the rotary valves should be balanced. See para. [0059]. Thus, the second chambers would operate in an identical manner to the way the first chambers operated as discussed in claim 1 above. 
Regarding claim 4, Leyko, in view of Benions, discloses that the second ignition chambers diametrically opposed should be fired at the same time as the first ignition chambers, thus resulting in the second ignition chambers being diametrically opposed to each other being fired at the same time as the first chambers diametrically opposed to each other. See Benions teaching the diametrically opposite combustors are fired simultaneously to preserve axial balance. 
Regarding claim 5, Leyko, in view of Benions, discloses all elements except that the second ignition chambers are simultaneously initiated with a delay relative to the first ignition chambers. Benions does teach that the diametrically opposite combustors should be fired simulatenously. Leyko also teaches that the combustion cycles of the module should be staggered in a manner such that for a number of chamber n, less than n/2 combustors will be firing at the same time. Thus, in the instant embodiment, a number n = 12, no more than 6 combustors would fire at the same time. Thus, an ordinary skilled worker would have found it obvious to stagger the ignition of the combustion chambers between the first and second combustors to only provide 2 combustors at the same time firing. 
Regarding claim 6, Leyko, in view of Benions, discloses the sum of N1 and N’1 is 10. 
Regarding claim 9, Leyko, in view of Benions, discloses that the second sub-assembly of chambers is independent of the first sub-assembly of chambers. An ordinary skilled worker would have understood Leyko contemplates four independent groups G1-G4 of combustors, G1-G2 forming the first set, and G3-G4 forming the second set. 
Regarding claim 10, Leyko, in view of Benions, discloses an aircraft engine, see abstract, where the central axis must at least correspond to the longitudinal central axis of the turbomachine since the component is formed on the same engine. See also fig. 6 showing the axes are parallel to each other. 
Regarding claim 11, Leyko, in view of Benions discloses the method step of the combustion cycles of all the first ignition chambers are simultaneously ignited, see Benions para. [0061], then the subsequent combustor in the series is consecutively fired in a delayed manner using the exhaust gases from the consecutively upstream combustor, see Leyko para. [0075], where the second chambers are active and controlled by the controlled device, all the combustors are controlled by a control device, over an identical activation period of time for the first chambers, see claim 4, or see claim 5.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leyko, in view of Benions as applied to claim 1 above, and further in view of Kenyon et al. US 2009/0266047.
Regarding claim 7, Leyko, in view of Benions, discloses all elements except for the combustion enclosure of each chamber extends about a central axis of the chamber having a tilt relative to the central axis of the module.
Kenyon teaches a plurality of PDE’s arranged about the centerline axis of an engine so as to match the PDE exhaust gas with the appropriate rotor blade entry angle. See para. [0025]. 
It would have been obvious to an ordinary skilled worker to provide the combustors of Leyko, in view of Benions, at an angle to the central axis of the module, as taught by Kenyon, in order to match the velocity triangles with the turbine. Id. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leyko, in view of Benions as applied to claim 1 above, and further in view of Ernst US 4,288,980.
Regarding claim 8, Leyko, in view of Benions, discloses all elements except for the first chambers being supplied with different fuel from the second chambers. 
Ernst teaches that a burner arrangement is ideally supplied with burners capable of alternately and selectively burning liquid and gaseous fuels. This would ensure good startup performances, convenient switchover, etc. See col. 2, lines 16-30. 
Id. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765.  The examiner can normally be reached on 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/GERALD L SUNG/Primary Examiner, Art Unit 3741